Citation Nr: 0203140	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  95-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a disorder manifested 
by numbness in the right arm and right side of the face, a 
mole on the back, thyroid problems, degeneration of the 
bones, Hodgkin's Disease, and peripheral neuropathy, all 
claimed as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant is represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1944 to February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Portland, 
Oregon.  


REMAND

The veteran seeks service connection for multiple 
disabilities, all claimed to share a common etiology, i.e., 
exposure to ionizing radiation in service.  

It has been certified that the veteran was a member of the 
American occupation forces in Nagasaki, Japan, from September 
15 to September 27, 1945.  Consequently, he is considered to 
be a "radiation exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(ii)(B).  In 1967, the veteran was hospitalized 
at a VA facility where he was treated for a small, non-toxic 
nodular goiter, which is listed as a radiogenic disease (non-
malignant thyroid nodular disease) under 38 C.F.R. 
§ 3.311(b)(2)(xvii).  

All three conditions in 38 C.F.R. § 3.311(b)(1)(i,ii,iii) are 
met.  Under further provisions of 38 C.F.R. 
§ 3.311(b)(1)(iii), if these three conditions are met, before 
its adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  This has not been done 
in the instant case. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should first ask the appellant 
to identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  Any 
information received should be associated 
with the claims folders.  The RO shall 
inform the appellant if the VA is unable 
to secure any records sought.  The RO 
must also review the claims file and 
ensure that any further notification or 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

2.  The RO shall then refer the claim to 
the Under Secretary for Benefits for 
review under 38 C.F.R. § 3.311(c).  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requirements 
of 38 C.F.R. § 3.311(c) are satisfied, 
and that the response from the Under 
Secretary for Benefits includes adequate 
rationale for the conclusions reached.

4.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.

The case should then be returned to the Board, if in order, 
for further appellate review.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless he is notified.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


